UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE TEEKAY OFFSHORE PARTNERS L.P.
COMMON UNITHOLDERS LITIGATION                          Case No. 1:19-cv-06483-RA


                       NOTICE OF MOTION TO DISMISS
              AMENDED CONSOLIDATED CLASS ACTION COMPLAINT


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Declaration of Amy Pharr Hefley, and exhibits thereto, the undersigned, as attorneys for

Defendants Teekay Offshore Partners L.P. (“TKO”), Teekay Offshore GP L.L.C. (“GP”), Ian

Craig, William Utt, Kenneth Hvid, David Lemmon, and Bill Transier (“Non-Brookfield

Directors”) (collectively, “Non-Brookfield Defendants”), will move this Court before the

Honorable Ronnie Abrams, United States District Judge for the Southern District of New York,

at the United States Courthouse, 40 Foley Square, New York, New York, 10007, on a date and

time to be determined, for an order granting the Non-Brookfield Defendants’ motion to dismiss

for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) and failure

to state a claim pursuant to Federal Rules of Procedure 12(b)(6).




                                                1
 Dated: March 12, 2020                           Respectfully submitted,

                                                 /s/ David D. Sterling
                                                 Richard B. Harper
                                                 BAKER BOTTS, L.L.P.
                                                 30 Rockefeller Plaza
                                                 New York, New York 10112-4498
                                                 Tele: (212) 408-2500
                                                 Fax: (212) 408-2501
                                                 richard.harper@bakerbotts.com


                                                 David D. Sterling (admitted pro hac vice)
                                                 Amy Pharr Hefley (admitted pro hac vice)
                                                 BAKER BOTTS, L.L.P.
                                                 910 Louisiana Street
                                                 Houston, Texas 77002
                                                 Tel: (713) 229-1946
                                                 Fax: (713) 229-7946
                                                 david.sterling@bakerbotts.com
                                                 amy.hefley@bakerbotts.com

                                                 Counsel for Defendants Teekay Offshore
                                                 Partners, L.P., Teekay Offshore GP, L.L.C.,
                                                 William Utt, Craig Laurie, David Lemmon,
                                                 Bill Transier, and Ian Craig



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of March, 2020, true and correct copies of NOTICE

OF    MOTION       TO    DISMISS         AMENDED      CONSOLIDATED            CLASS     ACTION

COMPLAINT, MEMORANDUM OF LAW IN SUPPORT, AND DECLARATION OF

AMY PHARR HEFLEY were filed with the Clerk of the Court, Southern District of New

York, and will be sent via email and electronically to the registered participants as identified on

the Notice of Electronic Filing (NEF).

                                                     /s/ David D. Sterling
                                                     David D. Sterling




                                                2
